[Cite as Morris v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-5692.]

                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




PETER A. MORRIS

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2009-05901

Judge Alan C. Travis
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On October 12, 2010, the magistrate issued a decision recommending
judgment for plaintiff.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered for plaintiff. The case will be set for trial
on the issue of damages.



                                                  _____________________________________
Case No. 2009-05901                   -2-                   JUDGMENT ENTRY

                                     ALAN C. TRAVIS
                                     Judge

cc:


Amy S. Brown                           Richard F. Swope
Kristin S. Boggs                       6480 East Main Street, Suite 102
Assistant Attorneys General            Reynoldsburg, Ohio 43068
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

MR/cmd
Filed November 1, 2010
To S.C. reporter November 18, 2010